Order, Supreme Court, New York County (Milton A. Tingling, J.), entered January 29, 2007, which, in an action for personal injuries sustained in a car accident, denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, with costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
The record is bereft of legally credible evidence connecting defendant to plaintiff’s accident other than as a witness. Concur—Tom, J.P, Andrias, Nardelli, Williams and Buckley, JJ.